Citation Nr: 1511850	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1990.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In addition, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In December 2013, the Board remanded the issues of entitlement to service connection for left hip disability, degenerative disc disease of the lumbar spine, neurological disability of the bilateral lower extremities, bilateral hearing loss, and tinnitus.  In an August 2014 rating decision, the RO granted service connection for degenerative joint disease of the left hip, degenerative disc disease of the lumbar spine, sciatica of the bilateral lower extremities, bilateral hearing loss, and tinnitus.  As this constitutes a complete grant of those claims, and the evidence does not show the Veteran has disagreed with the determinations, the Board finds those issues are no longer on appeal.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date.  In addition, the record includes private treatment records, VA treatment records and examination reports, and lay evidence.  

In December 2013, the Board remanded the Veteran's claim, in pertinent part, for multiple VA examinations and an opinion from a VA vocational rehabilitation specialist.  Accordingly, the Veteran underwent VA examination in June 2014 and the Veteran's Vocational Rehabilitation Counselor (VRC) provided an opinion regarding the Veteran's employability.  The VA examiners' opinions were predicated on a full reading of the Veteran's records, physical and psychiatric evaluations of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Further, the VRC provided a complete rationale for the opinion.  Therefore, the Board finds the VA examinations and opinions are sufficient and adequate for purposes of determining entitlement to a TDIU.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the RO substantially complied with the December 2013 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his disabilities as well as his employment history and the effects of his service-connected disabilities on his ability to maintain employment.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by a private representative who was accredited at the time.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU were met on and after April 13, 2009.  However, the Board finds the competent, probative evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during this period.  An April 2009 VA treatment record shows the Veteran was a doctoral student in Alabama and was working in a law office, and an April 2009 private examination report shows the Veteran was working on a doctoral degree in education.  He had been let go as a school principal previously due to a violation of school policy and planned to pursue employment outside a school system.  The private physician noted the Veteran was unable to keep a job.  However, a June 2009 VA examiner found it significant that although the Veteran's psychiatric disability resulted in deficiencies in the areas of work, judgment, thinking, and mood, the Veteran had applied himself well with respect to obtaining a Master's degree.  Although VA treatment records in August, September, and October of 2009 noted the Veteran had last worked in 2007, had difficulty pursuing his degree, and had applied for an extension for course work, the records show the Veteran was attending classes full-time and was beginning an internship in December 2009.  Further, a March 2010 VA treatment record shows the Veteran was in practicum and was working on several projects that would give him a good portfolio for his eventual job search.  Although the Veteran believed that he was unemployed in June 2010, the VA examiner noted that he was a full-time student.  Moreover, the VA examiner opined that the Veteran's psychiatric disability resulted in only reduced reliability and productivity, not total unemployability.  Likewise, an August 2012 VA examiner found the Veteran was clearly not unemployable as he had been employed as a teacher since January 2012 and planned to finish his doctorate.  Although the Veteran would not be able to work in a physically demanding occupation, the VA examiner opined that he could perform lighter and sedentary tasks.  After psychiatric examination in August 2012, the VA examiner also found the Veteran's ability to complete schoolwork over time and maintain an internal job provided very strong support for his ability to maintain gainful employment.  

Although a November 2012 private treatment record shows the Veteran's psychiatric disability caused significant distress and marked impairment in occupational functioning, the private physician did not find the Veteran was totally unemployable but rather had deficiencies in most areas.  In February 2013, a private clinical psychologist opined that the Veteran had obesity due to depression and anxiety, which were caused by chronic pain from service-connected disabilities and interfered with his ability to be employed.  According to the private psychologist, the Veteran was unemployable as the result of his obesity, which was related to his service-connected disabilities.  Due to his chronic pain and eating disorder, the Veteran was unable to hold a job and was rendered unemployable.  Upon review, the Board affords less probative value to the private psychologist's opinion.  First, the Board notes the Veteran is not service-connected for obesity and specifically has been denied service connection for obesity, upon which the private psychologist based much of the positive opinion.  Second, the Board finds the other clinical evidence, along with the Veteran's own lay statements, do not support the positive opinion.  Here, the evidence indicates that although the Veteran's service-connected disabilities affected his employment, the record shows he was either employed and/or studying as a full-time student during this period.

In February 2014, the VA examiner found the Veteran would be unable to do any physical employment requiring prolonged standing, walking, bending, twisting, lifting, and carrying.  However, a March 2014 VA treatment record shows the Veteran was planning to apply for another job, although a June 2014 VA treatment indicates the Veteran had concluded that he could not find a job locally in any education field.  Additionally, the Veteran reported that he was not willing to invest the time to finish his dissertation but had a meeting with his VRC to discuss his idea to start a small business.  In this respect, the Veteran's VRC provided an opinion in June 2014 stating that there was a 50 percent or greater probability that his disabilities had a direct effect on his ability to maintain suitable employment.  However, the VRC was concerned that a determination of unemployability would further discourage the Veteran from completing his current training program.  As such, the VRC found a return to employment was the best treatment for the Veteran's period of increased depression symptomatology.  Here, the Board finds the VRC's opinion indicates the Veteran would be able to obtain and maintain substantially gainful employment.  In addition, the Board affords the VRC's opinion significant probative value as it was based on an intimate knowledge of the Veteran's service-connected disabilities and education as well as personal evaluations of the Veteran.  Furthermore, VA treatment records in September, October, and November of 2014 indicate that the Veteran had opened his own gem-cutting business and was teaching a course at his college.  Finally, the March 2015 VA examiner found the Veteran's service-connected psychiatric disability resulted in only occupational and social impairment with reduced reliability and productivity.  As such, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU on and after April 13, 2009.  

With respect to the period prior to April 13, 2009, the minimum schedular criteria for a TDIU were not met, and as such, entitlement to a TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Where a veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  As such, if the Board determines that an extraschedular rating should be considered, the Board should remand the issue so that the issue can be referred accordingly.  See 38 C.F.R. § 4.16(b).  

An assessment for extraschedular referral requires consideration of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). The veteran's age and effects of nonservice-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from nonservice-connected conditions, which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the veteran in a different position than other veterans with a 10 or 20 percent combined disability rating.  Id.  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1 (2014).

Here, the Board finds the evidence does not reflect some service-connected factor outside the norm which placed the Veteran in a different position prior to April 13, 2009, than other veterans with a 10 or 20 percent combined disability rating.  In his August 2010 claim, the Veteran asserted that he had become too disabled to work in 2007 as the result of his anxiety and depression.  In this respect, the Board finds it significant that the Veteran is not service-connected for an acquired psychiatric disability with an effective date prior to April 13, 2009.  In addition, when comparing the Veteran's disability picture with the symptoms contemplated by VA's Schedule for Rating Disabilities (Rating Schedule), and the symptoms experienced by other veterans with a 10 or 20 percent combined disability rating, the Board finds the Veteran's experiences do not justify a total disability rating based on unemployability.  The Veteran's lumbar spine disability, right foot disability, and bilateral knee disability are evaluated as musculoskeletal disabilities, the criteria of which are found by the Board to specifically contemplate the level of occupational impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.130, Diagnostic Codes 5010, 5243, 5284 (2014).  Although the Veteran's service-connected lumbar spine disability, right foot disability, and bilateral knee disability resulted in difficulties with employment requiring prolonged standing, walking, bending, twisting, lifting, and carrying, VA examiners consistently indicated that the Veteran would be able to maintain light and sedentary work.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the preponderance of the evidence, to include some of the Veteran's own lay statements, indicates that he has been employed, at least part-time, and/or working as a full-time student throughout the pendency of the appeal.  Here, the Board finds significant the Veteran's statements that he had filed his claim for a TDIU during a long gap in his employment when he was uncertain as to whether he would work again.  In this respect the Veteran testified at the March 2013 Board hearing that he was unsure whether he would be able to work again in the United States, although he was currently employed, according to other VA treatment records.  Additionally, subsequent records show the Veteran started his own business, took over home-schooling his children, and was teaching a class at his college.  Furthermore, the medical records indicate the Veteran had been a full-time student throughout most of the pendency of the appeal.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU, and referral for extraschedular consideration is not warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


